





CAPITAL BANK FINANCIAL CORP.
2013 OMNIBUS COMPENSATION PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
(FOR MANAGEMENT)
THIS OPTION AGREEMENT (this “Agreement”), dated as of [______], 2016 (the “Grant
Date”), is made by and between Capital Bank Financial Corp., a Delaware
corporation (the “Company”), and [________] (“Participant”).
WHEREAS, the Company has adopted the Capital Bank Financial Corp. 2013 Omnibus
Compensation Plan (the “Plan”), pursuant to which nonqualified stock options may
be granted to purchase shares of the Company’s common stock, par value $0.01 per
share (“Common Stock”); and
WHEREAS, the Committee determined that it is in the best interests of the
Company and its shareholders to grant Participant nonqualified stock options on
the terms and subject to the conditions set forth in this Agreement and the
Plan.
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Option.
(a)    Grant. The Company hereby grants to Participant a nonqualified stock
option (the “Option” and any portion thereof, the “Options”) to purchase [_____]
shares of Common Stock (such shares of Common Stock, the “Shares”), on the terms
and conditions set forth in this Agreement and as otherwise provided in the
Plan. The Option is not intended to qualify as an incentive stock option within
the meaning of Section 422 of the Code.
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement,
including on Exhibit A hereto, shall have the definitions set forth in the Plan.
2.    Option; Option Price.
(a)    Option Price. The option price, being the price at which Participant
shall be entitled to purchase the Shares upon the exercise of all or any of the
Options, shall be $[_______] per Share (the “Option Price”).
(b)    Payment of the Option Price. The Option may be exercised only by written
notice, substantially in the form provided by the Company, delivered in person
or by mail






--------------------------------------------------------------------------------



in accordance with Section 10(c) hereof and accompanied by payment of the Option
Price. The Option Price shall be payable in cash, or, to the extent permitted by
the Committee, by any of the other methods permitted under Section 7 of the
Plan.
3.    Vesting. Except as may otherwise be provided herein, the Option shall vest
and become exercisable (any Options that shall have become vested and become
exercisable pursuant to this Section 3, the “Vested Options”) according to the
following provisions, subject to Participant’s continued employment with the
Company or one of its Subsidiaries as of any such date:
(a)    General Vesting. (i) One-third of the Options shall become Vested Options
on the first anniversary of the Grant Date, (ii) one-third of the Options shall
become Vested Options on the second anniversary of the Grant Date, and (iii)
one-third of the Options shall become Vested Options on the third anniversary of
the Grant Date.
(b)    Termination of Service. Except as may otherwise be provided herein, in
the event that Participant incurs a Termination of Service, unvested Options
shall be forfeited by Participant without consideration.
(c)    Conditions on Vesting. Participant agrees that during his employment with
the Company or any of its Subsidiaries, and thereafter, Participant will not
disclose confidential or proprietary information, or trade secrets, related to
any business of the Company or the Subsidiary. Except as prohibited by law,
Participant further agrees that during Participant’s employment with the Company
or its Subsidiaries, and for the six month period thereafter, Participant will
not, directly or indirectly, on Participant’s own behalf or on behalf of another
(i) solicit, recruit, aid or induce any employee of the Company or any of its
Subsidiaries to leave their employment with the Company or its Subsidiaries in
order to accept employment with or render services to another person or entity
unaffiliated with the Company or its Subsidiaries, or hire or knowingly take any
action to assist or aid any other person or entity in identifying or hiring any
such employee, or (ii) solicit, aid, or induce any customer of the Company or
any of its Subsidiaries to purchase goods or services then sold by the Company
or its Subsidiaries from another person or entity, or assist or aid any other
persons or entity in identifying or soliciting any such customer, or (iii)
otherwise interfere with the relationship of the Company or any of its
Subsidiaries with any of its employees, customers, agents, or representatives.


         Irreparable injury will result to the Company, and to its business, in
the event of a breach by Participant of any of the covenants and commitments
under this Agreement, including the covenant of non-solicitation. Therefore, in
the event of a breach of such covenants and commitments, in the sole discretion
of the Compensation Committee, any of Participant’s Options that have vested but
have not been exercised, shall be immediately forfeited and Participant will
forfeit any rights Participant have with respect thereto. Furthermore, by
accepting this Option, and not declining this Option, in the event of such a
breach, upon demand by the Company, Participant hereby agrees and promises
immediately to deliver to the Company



--------------------------------------------------------------------------------



the number of Shares (or, in the discretion of the Compensation Committee, the
cash value of said Shares) that Participant received upon exercise of an Option
that were delivered during the period beginning six months prior to
Participant’s Termination of Service and ending on the six-month anniversary of
Participant’s Termination of Service. In addition, the Company reserves all
rights to seek any and all remedies and damages permitted under law, including,
but not limited to, injunctive relief, equitable relief and compensatory
damages. Participant further acknowledge and confirm that the terms of this
Section, including but not limited to the time and geographic restrictions, are
reasonable, fair, just and enforceable by a court.


        Participant also acknowledges that, independent of any remedy afforded
by this Section, the Company will have the right to recover, or receive
reimbursement for, any compensation or profit realized on the disposition of
Shares received upon exercise of an Option to the extent that the Company has a
right of recovery or reimbursement under applicable securities laws or
regulations, or regulations imposed by any securities exchange upon which the
Company’s ordinary shares are listed, or under its pay recoupment policy.
Participant further acknowledges that any such law, regulation or policy may
provide for recovery of benefits, including Shares delivered to Participant in
respect of the exercise of this Option, irrespective of any finding of fault,
causation, liability or guilt on Participant’s behalf.


4.
Termination.

(a)    The Option shall automatically terminate and shall become null and void,
be unexercisable and be of no further force and effect upon the earliest of:
(i)    the tenth anniversary of the Grant Date (the “Expiration Date”);
(ii)    the first anniversary following Participant’s Termination of Service, in
the case of a Termination of Service due to death or Disability;
(iii)    the 180th day following Participant’s Termination of Service without
Cause;. and
(iv)    the day of Participant’s Termination of Service in the case of a
Termination of Service for Cause.
(b)    Notwithstanding the provisions of Section 4(a) to the contrary, in the
event of Participant’s Termination of Service for any reason (other than due to
a Termination of Service for Cause) during the two-year period following a
Change in Control, the Option shall remain outstanding and exercisable until the
Expiration Date.
(c)    If Participant retires from the Company as defined by the Compensation
Committee, then all unvested options shall continue to vest according to the
schedule contained herein and Participant’s privilege to purchase shares may be
exercised by Participant at any time but in no event later than either the date
which is five (5) years after the



--------------------------------------------------------------------------------



date Participant’s employment with the Company terminates or the Expiration
Date, whichever occurs first, and thereafter shall terminate.
(d)     Except as may otherwise be provided herein, upon a Termination of
Service for any reason, any unvested Options shall immediately terminate and be
forfeited on the date the Termination of Service occurs.

5.    Compliance with Legal Requirements. The grant and exercise of the Option,
and any other obligations of the Company under this Agreement shall be subject
to all applicable federal and state laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Committee, in its sole discretion, may postpone the issuance or delivery of
Shares as the Committee may consider appropriate and may require Participant to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of the Shares in
compliance with applicable laws, rules and regulations.
6.    Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Participant other than
by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, its Subsidiary or Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance. The
Option and any Shares received upon exercise thereof shall be subject to the
restrictions set forth in the Plan and this Agreement.
7.    Adjustment. In the event of any event described in Section 19 of the Plan
occurring after the Grant Date, the adjustment provisions as provided for under
Section 19 of the Plan shall apply to the Option.
8.    Change in Control. In the event of a Change in Control of the Company
occurring after the Grant Date, the Option shall become immediately and fully
vested and exercisable and shall otherwise be treated as provided under or
permitted by Section 28 of the Plan.
9.    Tax Withholding. As a condition to exercising the Option, in whole or in
part, Participant will pay to the Company or make provisions satisfactory to the
Company for payment of, any federal, state or local tax laws in respect of the
exercise or the transfer of the Shares. Participant may elect to have any
withholding obligation satisfied by surrendering to the Company a portion of the
Shares that is issued or transferred to Participant upon the exercise of any
Options (but only to the extent of the minimum withholding required by law) and
the Shares so surrendered by Participant shall be credited against any such
withholding obligation at the Fair Market Value of such Shares on the date of
such surrender (and the amount equal to the Fair Market Value of such Shares
shall be remitted to the appropriate tax authorities).



--------------------------------------------------------------------------------



10.    Miscellaneous.
(a)    Confidentiality of this Agreement. Participant agrees to keep
confidential the terms of this Agreement, unless and until such terms have been
disclosed publicly other than through a breach by Participant of this covenant.
This provision does not prohibit Participant from providing this information on
a confidential and privileged basis to Participant’s attorneys or accountants
for purposes of obtaining legal or tax advice or as otherwise required by law.
(b)    Waiver and Amendment. The Committee may waive any conditions or rights
under, or amend any terms of, this Agreement and the Option granted thereunder;
provided that any such waiver or amendment that would adversely affect the
rights of any Participant or any holder or beneficiary of any Option theretofore
granted shall not to that extent be effective without the consent of Participant
unless expressly permitted under Section 30 of the Plan. No waiver of any right
hereunder by any party shall operate as a waiver of any other right, or as a
waiver of the same right with respect to any subsequent occasion for its
exercise, or as a waiver of any right to damages. No waiver by any party of any
breach of this Agreement shall be held to constitute a waiver of any other
breach or a waiver of the continuation of the same breach.
(c)    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:
if to the Company:


Capital Bank Financial Corp.
121 Alhambra Plaza, Suite 1601
Coral Gables, Florida 33134
Facsimile: (704) 554-6909
Attention: Christopher G. Marshall

if to Participant: at the address last on the records of the Company


All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if by facsimile.
(d)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.



--------------------------------------------------------------------------------



(e)    No Rights to Service. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which is hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.
(f)    Beneficiary. Participant may file with the Company a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, change or revoke such designation by filing a new designation
with the Company. The last such designation received by the Company shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior to
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by Participant, the
beneficiary shall be deemed to be his spouse or, if Participant is unmarried at
the time of death, his estate.
(g)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and of Participant
and the beneficiaries, executors, administrators, heirs and successors of
Participant.
(h)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations with respect thereto. Notwithstanding anything to the contrary
in any employment agreement between the Participant and the Company (the
“Employment Agreement”), Participant acknowledges and agrees that the terms of
the Option shall be governed by this Agreement, rather than the relevant
provisions of the Employment Agreement and, in the event of a conflict between
the Employment Agreement and this Agreement, this Agreement shall control. If
requested by the Company, Participant agrees that he shall enter into any such
amendments to the Employment Agreement as may be necessary to reflect and
effectuate the foregoing.
(i)    Bound by the Plan. By signing this Agreement, Participant acknowledges
that he has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.
(j)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.
(k)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction and shall not constitute a part of this Agreement.
(l)    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.



--------------------------------------------------------------------------------







[Remainder of page intentionally left blank; signature page to follow]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

CAPITAL BANK FINANCIAL CORP.






________________________________
By:    R. Eugene Taylor
Title:    Chief Executive Officer






PARTICIPANT




____________________________________





[Signature Page to Nonqualified Stock Option Agreement]



--------------------------------------------------------------------------------



Exhibit A


“Affiliate” means, with respect to any specified entity, any other entity that
directly or indirectly is controlled by, controls, or is under common control
with such specified entity.


“Cause” means, (A) the willful or gross neglect by a Participant of his
employment duties (other than as a result of his incapacity due to physical or
mental illness or injury) as determined by the Committee; (B) the plea of guilty
or nolo contendere to, or conviction for, the commission of a felony offense by
a Participant; (C) willful misconduct by a Participant that is injurious to the
Company or an Affiliate, or an act of fraud, embezzlement, misrepresentation or
breach of a fiduciary duty against the Company or any of its Affiliates, as
determined by the Committee; (D) a breach by a Participant of any nondisclosure,
non-solicitation or noncompetition obligation owed to the Company or any of its
Affiliates; or (E) the willful failure of a Participant to follow instructions
of the Board or his direct superiors. Notwithstanding anything in the Plan to
the contrary, following a Change in Control, any determination by the Committee
as to whether “Cause” exists shall be subject to de novo review.


“Disability” means a condition entitling the Participant to receive benefits
under a long-term disability plan of the Company or an Affiliate or, in the
absence of such a plan, the complete and permanent inability by reason of
illness or accident to perform the duties of the occupation at which a
Participant was employed or served when such disability commenced or, as
determined by the Committee, based upon medical evidence acceptable to it.


“Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.


“Termination of Service” means the termination of the applicable Participant’s
employment with, or performance of services for, the Company and any of its
Subsidiaries or Affiliates. Unless otherwise determined by the Committee, if a
Participant’s employment with the Company and/or its Affiliates terminates but
such Participant continues to provide services to the Company and/or its
Affiliates in a nonemployee director capacity or as an employee, as applicable,
such change in status shall not be deemed a Termination of Service. Approved
temporary absences from employment because of illness, vacation or leave of
absence and transfers among the Company and its Subsidiaries and Affiliates
shall not be considered Terminations of Employment.





